Citation Nr: 0533870	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  96-50 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected post traumatic stress disorder 
(PTSD).

2.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected migraine headaches.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO, in pertinent 
part, granted service connection for PTSD and assigned a 30 
percent disability rating effective March 14, 1996; and 
granted service connection for migraine headaches and 
assigned a 30 percent disability rating effective March 14, 
1996.  The veteran disagreed with the evaluations assigned.

The veteran presented oral testimony at a personal hearing in 
December 1997 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was placed in the claims file.

In a decision issued in September 1998 the Board denied the 
veteran's claim for initial higher evaluations for his 
service-connected PTSD and headache disorder.  The veteran 
thereafter appealed the September 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In a memorandum decision issued in July 2000, the Court noted 
that the appellant, represented by an attorney, had filed a 
brief and the Secretary of Veterans Affairs (Secretary), by 
and through the Office of the General Counsel, had filed a 
motion to remand in part and dismiss in part.  The Court 
granted the Secretary's motion in part, vacated the decision 
of the Board, and remanded the matter for readjudication.  
The Court indicated that new examinations were needed for 
PTSD and a headache disorder.  In addition, the Court held 
that filings by the veteran constituted an informal claim for 
a total disability rating based on individual unemployability 
(TDIU) and the Board should have considered whether a TDIU 
rating was warranted or remanded the matter to the RO for 
adjudication in the first instance.  The Court noted that it 
appeared that a TDIU claim was pending at the RO at the time 
of the Board's decision.  The Court held that the matter must 
be remanded to the Board to determine the appropriate forum 
for this unadjudicated claim for TDIU in the first instance.  
See Hensley v. West, 212 F.3d 1255, (Fed. Cir. 2000) (Board 
is appropriate forum to render factual findings underlying a 
legal determination in the first instance).

The Board remanded the claim in January 2001 for further 
development, readjudication, and consideration of a TDIU 
claim.  In a rating decision in April 2001, the RO increased 
the evaluation for PTSD to 50 percent effective March 14, 
1996, increased the evaluation for migraine headaches to 50 
percent effective March 14, 1996, and granted entitlement to 
a TDIU effective March 14, 1996.  A supplemental statement of 
the case was provided on the issue of PTSD.   

Following receipt of the appellant's case at the Board, but 
prior to the promulgation of a decision in this appeal, the 
Board undertook additional development in this case in an 
attempt to cure evidentiary defects, pursuant to the 
authority then granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  The appellant 
was notified of this development in September 2002 and May 
2003.  

Prior to the Board's determination, however, in light of new 
judicial precedent, Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003), the Board 
was compelled to remand the case in September 2003 to the RO 
for further development and review.  The Board again remanded 
the claim in July 2004 for additional development. 

Most recently in a June 2005 supplemental statement of the 
case, the RO confirmed and continued a 50 percent evaluation 
assigned for PTSD and a 50 percent evaluation for migraine 
headaches.  The case has been returned to the Board for 
further appellate review. 


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not show that the veteran's PTSD symptomatology has 
resulted in severe impairment in the ability to establish and 
maintain effective or favorable relationships with people or 
that psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment. 

2.  The competent and probative medical evidence of record 
does not show that the veteran's PTSD symptomatology has 
resulted in virtual isolation in the community; gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
resulting in a profound retreat from mature behavior; or that 
he is demonstrably unable to obtain or retain employment.  

3.  The competent and probative medical evidence of record 
does not show that the veteran's PTSD symptomatology results 
in occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  Although he has mentioned having suicidal 
thoughts without a plan, there is no evidence of obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

4.  The competent and probative medical evidence of record 
does not show total occupational and social impairment, due 
to such mental symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  

5.  The currently assigned 50 percent initial rating is the 
maximum that can be awarded under the VA rating schedule for 
headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

6.  Consideration of an extraschedular evaluation for 
migraine headaches is moot as the veteran is in receipt of a 
TDIU effective from March 14, 1996, based on his service-
connected disabilities of PTSD and migraine headaches.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.132, Diagnostic Code 9400 (effective prior to 
November 7, 1996); 4.130, Diagnostic Code 9400 (2005).

2.  The criteria for an initial disability evaluation in 
excess of 50 percent for migraine headaches are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.16, 4.124(a), 
Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The initial rating decision wherein the RO granted 
entitlement to service connection for PTSD and migraine 
headaches and assigned evaluations was issued in August 1996.  
This was prior to the enactment of the VCAA.  In a case, as 
here, where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3159(b)(1), because an initial AOJ 
adjudication had already occurred.   See Pelegrini, supra.  

The issues currently before the Board arose from the 
appellant's disagreement with the evaluations assigned.  In 
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004), the VA General 
Counsel, cited Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003), and 
reasoned that there is nothing in the language of 38 U.S.C.A. 
§ 5103, or in the VCAA's legislative history, indicating 
Congressional intent to require VA to give section-5103(a) 
notice when VA receives an NOD which relates to a 
"downstream element" of a claim, i.e., an earlier effective 
date or the particular disability evaluation assigned to the 
service-connected disability.  The General Counsel's 
rationale was that an NOD is not received at the beginning of 
the claim process, but is the means by which a claimant who 
is dissatisfied with VA's decision on a claim initiates an 
appeal to the Board.

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that, 
notwithstanding the apparent inapplicability of the VCAA to 
this case, to the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue because the claimant has 
received thorough notice during the prosecution of this claim 
and has had the opportunity to respond, particularly to the 
statement of the case.  

In this case, the RO sent correspondence in December 2003 and 
July 2004; rating decisions in August 1996 and April 2001; a 
statement of the case issued in November 1996; and a 
supplemental statement of the case in December 1997, April 
2001, March 2004, and June 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Thus, VA has satisfied its duty to notify 
the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.




II.  Pertinent legal criteria for increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.

This appeal arises from the veteran's dissatisfaction with 
his initial ratings following the grant of service connection 
for PTSD and migraine headaches.  In such a case, the Court 
has held that separate or "staged" ratings must be assigned 
where the evidence shows varying levels of disability for 
separate periods of time.  Fenderson v. West, 12 Vet. App. 
119 (1999).

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective from the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2005).


III.  PTSD

A.  Evaluation of mental disorders

The laws and regulations governing the evaluation of mental 
disorders were amended, effective November 7, 1996. See 38 
C.F.R. §§ 4.125, 4.126, 4.130, as amended by 61 Fed. Reg. 
52,695-52,702; see also VAOPGCPREC 11-97.

The retroactive reach of that regulation, under 38 U.S.C.A. § 
5110(g) (West 2002), can be no earlier than the effective 
date of the change. The Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change. VAOPGCPREC 3-2000.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Under the regulations in effect prior to November 7, 1996, a 
50 percent evaluation required that the ability to establish 
or maintain effective or favorable relationships with people 
be considerably impaired and that reliability, flexibility, 
and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment. 

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community; there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code (DC) 9411 (1996).

The amended regulations in 38 C.F.R. § 4.130 establish a 
general rating formula for mental disorders and assign 
disability evaluations according to the manifestation of 
particular symptoms.  They replaced the general rating 
schedules for psychotic disorders, organic mental disorders, 
and psychoneurotic disorders where disability evaluations 
were assigned based on classification of the claimant's 
social and industrial impairment, due to the mental disorder, 
as total, severe, considerable, definite, or mild and assign 
disability evaluations according to the manifestation of 
particular symptoms.  The amended formula provides more 
objective criteria for assigning a disability evaluation.

The amended regulations provide that a 50 percent disability 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).

B.  Factual background

After the veteran filed a claim for PTSD, in response to a 
request for information regarding stressors, he indicated 
combat in Vietnam and the death of close friends in combat.  
He submitted information showing that he had been awarded the 
Purple Heart for wounds received in connection with military 
operations against a hostile force in April 1970.  

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor were related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).  
Accordingly, the awarding of the Purple Heart to the veteran 
was considered acceptable evidence of in-service stressful 
events.

Outpatient treatment reports from Tulane Medical Center for 
the period from May 1990 to February 1996 show that the 
veteran had been accepted into the PTSD Clinic.  He was also 
treated for daily headaches and analgesic dependence.  A 
psychiatric evaluation in May 1990 noted a complaint of 
depression since approximately January 1989.  

VA outpatient treatment reports for the period from January 
1996 to April 1996 show that the veteran had been treated in 
group therapy by a PTSD clinical team and related an in-
service history of combat trauma.  At an intake evaluation in 
January 1996, the veteran reported symptoms of vivid 
intrusive thoughts, nightmares of his Vietnam experiences, 
flashbacks, psychological distress and physiological 
reactivity when exposed to Vietnam stimuli, avoidance of 
Vietnam related stimuli, emotional numbing, feeling of 
isolation, change in significant activities, sense of 
foreshortened future, insomnia, hypervigilance, exaggerated 
startle, irritability, and difficulty concentrating.  He 
admitted to a persistent sad mood for the previous five years 
and described symptoms of depression.  He denied current 
suicidal ideation and intent.  There was no evidence of 
hallucinations.  His judgment, memory, and orientation were 
largely intact.  The diagnoses were PTSD, chronic; and major 
depressive disorder, recurrent, severe.  The plan was for him 
to receive group and individual therapy.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination for mental disorders in April 1996.  The examiner 
found that the events in Vietnam described by the veteran met 
the DSM-IV criteria for a traumatic event.  The veteran was 
taking medication for depression and PTSD symptoms.  He went 
to group therapy weekly.  Regarding his employment history, 
the veteran had worked as an electrician for 13 years but was 
injured on the job in 1985 and took medical disability.  

The veteran reported having nightmares and flashbacks.  He no 
longer did things that he used to do that brought him a great 
deal of satisfaction.  He felt detached and separated from 
others and stayed at home most of the time.  He did not 
associate with anybody and had very few visitors.  He had no 
ambition to start a project and did not see himself having 
any future.  He was hostile much of the time and experienced 
outbursts of anger for no reason.  He had difficulty falling 
asleep and staying asleep.  The duration of his symptoms had 
been longer than one month, and continued to be a problem for 
him.  

Testing presented a picture of someone who was experiencing 
feelings of tension and anxiety.  His history typically 
suggested periods of serious depression.  The examiner noted 
that alternating periods of increased activity and fatigue 
might be present.  The veteran worried excessively and was 
quite vulnerable to real and imagined threats.  He tended to 
anticipate problems before they occurred and to overreact to 
minor stress.  He was extremely pessimistic about the world 
in general and more specifically about the likelihood of 
overcoming his problems.  He tended to brood about his 
problems a great deal of the time.  The examiner noted that 
the veteran's symptoms were in keeping with a diagnosis of 
PTSD.  The diagnoses were PTSD, moderate, chronic; and major 
depressive disorder.  A Global Assessment Functioning (GAF) 
score of 60 was assigned.  

A private medical evaluation for a disability determination 
in June 1993 shows that the veteran reported onset of 
psychiatric problems after he suffered an on the job injury 
to his elbow approximately five years earlier and had to stop 
work.  The summary of multiple problems notes that, in 
pertinent part, the veteran stated his depression started 
after his elbow injury.  He did have depressive symptoms.  He 
was able to do most of his activities of daily living and his 
mental status examination was factually correct.  He was not 
psychotic and was on medication.  The problem appeared to be 
stable.  

The veteran testified in December 1997 as to the symptoms he 
experienced due to PTSD and the treatment he received.  He 
attended a PTSD clinic for group meetings and also had 
individual therapy sessions.  He had a girlfriend but no 
other friends, did not socialize and had little contact with 
his family.  

At his hearing the veteran submitted a statement from his 
therapist, who stated that the veteran was experiencing 
nightmares and intrusive thoughts daily.  His inability to 
trust others had resulted in isolation and the loss of social 
contact.  He did not trust himself and people for fear of 
losing control and hurting others.  He was on various 
medications for physical problems as well as emotional ones.  
His emotional, psychological, physiological and social 
conditions had created stressors that were nearly 
insurmountable for him.  He was socially impaired and the way 
he thought would not allow him, at that time, to maintain a 
job.  He needed intense ongoing treatment.  

The veteran was afforded a VA Compensation and Pension (C&P) 
mental disorders examination in March 2001.  The veteran 
provided a narrative of his experiences which was compared 
with a prior examination.  The examiner noted that a full 
description of the veteran's Vietnam experiences was provided 
in an April 1996 examination.  The veteran was in active 
treatment and was seen regularly for therapy.  He was an 
outpatient in a PTSD clinic at a VA hospital.  His diagnosis 
continued to be PTSD.  The veteran related hospitalizations 
for other disorders.  He also related that he was 
hospitalized for psychiatric reasons in Vietnam.  The 
examiner noted that the symptomatology was slightly worse 
than at the time of the April 1996 examination.  A letter 
provided by the veteran's therapist also attested to the 
worsening of the veteran's symptomatology over time.  

The veteran continued to be on medical retirement from the 
City of New Orleans where he had worked as an electrician for 
13 years until he suffered a fall in the mid 1980s and had 
not worked since that time.  He lived with his wife in a 
house situated in the middle of a large open area.  He had no 
significant activities.  He sat most of the time and denied 
watching television or listening to the radio.  He read very 
little and spoke to his wife briefly from time to time.  His 
wife was looking for a job which the veteran thought was 
necessary because he needed to be alone during the course of 
the day.  

The veteran described symptoms of nightmares, headaches, 
flashback, insomnia and an inability to trust others.  There 
were no delusions or psychotic material.  He again noted 
several external stimuli that reminded him of Vietnam that 
had been previously described in the April 1996 C&P 
evaluation.  He had no hobbies.  He remained emotionally 
detached and preferred to live as a recluse.  The examiner 
noted that details were to be found in the April 1996 report 
and that the symptomatology was identical to that described 
in the earlier report.  

The examiner noted that the intensity of the symptomatology 
had increased slightly from the time of the last examination.  
Each of the symptoms was slightly more intense across the 
board.  The duration of the symptoms was chronic and dated 
from the time of his service in Vietnam.  He had a great deal 
of irritability and anger on a daily basis.  He stayed at 
home and avoided other people.  When he was around other 
people, there tended to be some sort of conflict with others.  
He denied any significant social activities.  He had a very 
strong history of startle response.  He denied any 
remissions.  His medical record indicated that there were no 
significant remissions over time.  

The veteran had not worked during the prior 12 months because 
he was on medical disability from the local municipality 
which was related to his physical injuries.  

The examiner stated that the findings were as described in 
the April 1996 examination report and had not changed in any 
significant way.  The previous examiner had described the 
linkage between the PTSD stressor and the symptomatology.  
His symptoms were identical, chronic and the intensity was 
slightly worse.  The symptoms of his PTSD related to his 
experiences in Vietnam in 1969 and 1970 and he met the 
diagnostic criteria for PTSD.  

Clinical findings were that the veteran was dressed 
appropriately, was neat and clean, polite and soft spoken.  
There was no impairment of thought processes and he was able 
to communicate fully.  There was no evidence of delusions, 
hallucinations or psychotic processes.  Although he admitted 
to an occasional suicidal thought in the past, he denied any 
intent at the time of the examination and was not homicidal.  
His ability to maintain his personal hygiene was good.  He 
was oriented in all spheres.  He recalled 3/3 objects at five 
minutes.  There was no evidence of obsessive or ritualistic 
behavior and no evidence of panic attacks.  The rate and flow 
of speech was within normal limits.  In general his speech 
was relevant.  He became illogical when describing feelings 
of entitlement, unfair treatment upon returning from Vietnam, 
and immigrants having a great advantage over him.  

His depression was largely experienced as sadness, 
irritability, occasional crying spells and some decreased 
energy and interests.  These symptoms overlapped with those 
which occur in chronic PTSD.  The symptoms of depression were 
mild to moderate with varying intensity when compared to the 
chronic and unrelenting PTSD.  He generally was able to 
modulate his impulse control by avoiding people and isolating 
socially.  He had chronic insomnia which was related to his 
PTSD.  Any insomnia related to depression was secondary and 
minor compared to the symptoms of PTSD.  

The examiner noted that psychological testing had been 
performed in 1996 and did not need to be repeated.  

The diagnoses were PTSD and major depressive disorder.  A GAF 
score of 50 was assigned for PTSD.  The examiner discussed 
that the veteran had the classic symptoms of PTSD and met the 
criteria as set forth in DSM-IV.  He was depressed from time 
to time and the symptoms overlapped in a significant way with 
PTSD especially the chronic type.  The veteran had depressive 
symptoms but PTSD was primary and the most obvious disorder.  
His depression was to a great extent more situation and 
cultural.  The examiner referred to the April 1996 evaluation 
for a more detailed description of PTSD because it fully 
described what the veteran was experiencing at the time of 
the examination.  The examiner found no reason to reproduce 
and re-dictate the same symptoms as found at the April 1996 
evaluation.  

VA outpatient treatment records for the period from April 
1998 to December 2003 show that the veteran participated in 
group therapy biweekly.  In July 2002, the veteran reported 
that he was trying to communicate more with his wife and 
family members and acknowledged benefits from better 
communication.  He was seen monthly or every two months for a 
medication review.  He usually was described as alert, calm 
and with a euthymic mood.   

In August 2004, the veteran's wife wrote that his PTSD had 
worsened and she described behavior and conditions that she 
felt were related to PTSD.  

Additional VA outpatient treatment records received in 
December 2004 included previously submitted records.  Records 
from December 2003 indicated that the veteran continued to 
attend group therapy sessions biweekly.  In August 2004 he 
complained of nightmares and difficulty with sleep onset 
without medication.  He described his symptoms.  Clinical 
findings were that his speech was normal rate and he was 
oriented to person, place and time.  His mood was anxious 
prior to the appointment but at the evaluation he was less 
nervous.  He had a narrow range of affect.  His thought 
process was normal and coherent with relevant content.  He 
denied suicidal or homicidal ideation.  As for memory, he 
knew his social security number.  His attention and 
concentration were sufficient that he could spell a word 
backwards.  The assessment was PTSD, by history; depressive 
disorder, not otherwise specified; and psychosis, not 
otherwise specified.  The stressors on Axis IV were long-term 
unemployment and lack of activity.  A GAF of 45 was assigned.  

In December 2004, the veteran reported that his sleep had 
improved with medication.  He had problems with getting 
irritated and defensive.  He still had some paranoia and 
heard his name being called.  His mood had not improved.  The 
frequency of his nightmares varied.  His attire was 
appropriate and his grooming was fair.  His speech was of 
normal rate, quantity, volume and quality.  His thought 
processes were goal-directed.  He denied suicidal or 
homicidal ideation and paranoia.  He denied audio or visual 
hallucinations.  His affect was constricted to full-range 
with some appropriate smiling.  His mood was congruent and 
appropriate.  His insight and judgment were fair.  The 
assessment was PTSD, by history; depressive disorder, not 
otherwise specified; and psychosis, not otherwise specified.  
A GAF score of 50 was assigned.  

The veteran was afforded a VA C&P PTSD examination in April 
2005.  His most recent examination had been in March 2001.  
The veteran updated his history since that time and reported 
that he remained unemployed and had not worked since 1985 
when he had been working as an electrician.  Although he had 
been having significant problems coping with poor sleep and 
anxiety attacks while still on the job, he finally stopped 
working when he fell off the ladder and injured himself.  He 
stated that he was very dependent on his wife to drive him to 
appointments and help him to remember to take his 
medications.  He was currently receiving treatment for PTSD 
at a VA Medical Center.  The veteran's psychiatrist had 
diagnosed him with a mood disorder and a history of PTSD.  
The psychiatrist had also indicated that the veteran had not 
been compliant with his medications.  

The veteran reported that he was sleeping better now after 
one of his medications had been increased.  His nightmares 
did not occur on a regular basis.  Recently, he had been 
bothered by frequent anxiety attacks during which he became 
extremely nervous and had difficulty breathing.  He was no 
longer caring for his horses as much as he had as, for 
whatever reason, they were triggering frequent panic attacks.  
He continued to experience intrusive memories that could 
often be triggered by certain smells or sounds or without any 
identifiable trigger.  He had no friends other than his wife.  
He stopped driving as he was having panic attacks to the 
point of becoming physically ill and often had to stop.  He 
spent most of his day sitting on his patio.  He described 
himself as hypervigilant and was bothered by loud noises.  He 
reported poor concentration and was more forgetful than he 
had been.  His wife had told him that he was very irritable.  
He had had thought of giving up and often felt that his life 
was not worth living.  He reported having been very depressed 
recently and did not seem to have any ambition or motivation 
anymore.  

Clinical findings were that the veteran was neatly and 
cleanly dressed and demonstrated good personal hygiene.  He 
walked slowly with the assistance of a cane.  He was pleasant 
and cooperative during the examination.  His mood was 
dysphoric, affect was congruent and thought content and 
processes were within normal limits.  There was no evidence 
of delusions or hallucinations.  He maintained eye contact 
throughout the session and no inappropriate behavior was 
noted.  He admitted to suicidal ideations without current 
intent.  He denied homicidal ideation.  He was able to 
maintain his personal hygiene and perform his activities of 
daily living.  He was alert and oriented times four.  There 
was some evidence of memory impairment as he was unable to 
recall the names of his medications or the name of his 
psychiatrist.  His speech was linear, coherent, and of normal 
rate and volume.  

The examiner assessed that the veteran currently met the 
criteria for a diagnosis of PTSD.  He reported recurrent 
intrusive memories of Vietnam experiences as well as 
occasional nightmares.  He reported psychological and 
physiological reactivity when exposed to cues in the 
environment that reminded him of his experiences and made 
efforts to avoid thinking or talking about his experiences.  
He had a diminished interest in significant activities and 
had feelings of detachments from others.  He also reported 
irritability, difficulty concentrating, hypervigilance, and 
an exaggerated startle response.  He had been receiving 
treatment for PTSD at a VA medical center for the last 
several years.  He was on a number of psychotropic 
medications and experienced limited benefit.  He was unable 
to identify any significant period of remission.  

The diagnosis was PTSD, chronic.  A current global assessment 
of functioning (GAF) score of 50 was assigned.  The examiner 
summarized that the veteran reported chronic symptoms of PTSD 
that had adversely affected his psychosocial functioning and 
his quality of life.  He reported experiencing symptoms of 
PTSD while he was still working but ultimately stopped 
working due to an injury that occurred on the job.  He 
reported having very few meaningful relationships and spent 
most of his time in isolation in his home.  He no longer 
engaged in many of the recreational pursuits he previously 
enjoyed.  His primary complaint appeared to be of frequent 
anxiety attacks which the examiner noted were often related 
to PTSD.  The examiner noted that PTSD is an anxiety disorder 
and it was not unusual for individuals to report similar 
symptoms.  The examiner addressed that although the veteran's 
psychiatrist noted a history of PTSD, it appeared that she 
had not given a current diagnosis of PTSD.  The examiner 
noted, however, that the veteran had completed a PTSD program 
at a VA medical center and his last two C&P examiners had 
determined that he suffered from PTSD.  The examiner 
commented that it was likely that the veteran's status would 
somewhat improve if he were more compliant with his current 
treatment regimen.  

The examiner believed that the veteran's symptoms fell in the 
moderate to severe range as he was suffering from symptoms of 
depression as well.  In addition, the veteran had physical 
problems that were additional stressors for him.  The veteran 
remained alert and oriented and did not demonstrate any 
significant impairment in judgment.  

C.  Analysis

This appeal arises from the veteran's dissatisfaction with 
his initial rating following the grant of service connection 
for PTSD.  A 30 percent evaluation was assigned from March 
14, 1996.  To the extent that the veteran claimed he was 
worse, the RO agreed and granted a 50 percent evaluation 
effective from March 14, 1996.  As noted above, separate or 
"staged" ratings must be assigned where the evidence shows 
varying levels of disability for separate periods of time.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Therefore, the decision herein includes consideration of 
Fenderson, supra, and the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, he has been 
afforded examinations and opportunity to present argument and 
evidence in support of his claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).

As noted above, during the pendency of the veteran's claim 
and appeal, changes were made to that portion of the Rating 
Schedule that addresses mental disorders, including 
Diagnostic Code 9400.  See 38 C.F.R. §§ 4.125, 4.126, 4.130, 
as amended by 61 Fed. Reg. 52,695-52,702; see also VAOPGCPREC 
11-97.  These changes became effective on November 6, 1996.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003, 69 
Fed. Reg. 25179 (2004).  The effective-date rule established 
by 38 U.S.C.A. § 5110(g), however, prohibits the application 
of any liberalizing rule to a claim prior to the effective 
date of such law or regulation.  The veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. 
Reg. 33422(2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).  

A review of the record demonstrates that the RO considered 
the old and new rating criteria, and the veteran was made 
aware of the changes.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Global Assessment of Functioning (GAF) scale reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health - illness." 
Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association, at 32 (4th ed. 1994) (DSM- 
IV); 38 C.F.R. §§ 4.125(a), 4.130 (2005).  The Court, in 
Carpenter v. Brown, 8 Vet. App. 240 (1995), recognized the 
importance of the GAF score and the interpretations of the 
score.  GAF scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). GAF scores ranging 
between 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).

Rating evaluations for psychiatric conditions are to be based 
on all the evidence that bears on occupational and social 
impairment caused by the psychiatric symptoms.  The veteran 
contends that his social and industrial impairment are 
greater than the level contemplated by the currently assigned 
rating.  The Board has considered whether the veteran is 
entitled to a disability rating greater than 50 percent since 
service connection was granted and an initial 50 percent 
evaluation was assigned under the prior regulations and the 
amended regulations.  

Upon review of the record, the Board concludes that an 
evaluation in excess of 50 percent is not warranted for the 
veteran's service-connected PTSD at any time since the 
original grant of service connection and the assignment of a 
50 percent evaluation, effective from March 14, 1996.  The 
competent and objective medical evidence of record 
demonstrates that the veteran's disability picture for his 
service-connected major depressive disorder is adequately 
evaluated as 50 percent disabling under Diagnostic Code 9411.  
The medical evidence of record does not show that the veteran 
meets the criteria for an evaluation of 70 percent or 100 
percent under the applicable criteria.

The GAF score assigned at a VA examination in April 1996 was 
60 which reflects moderate symptoms.  At VA examinations in 
March 2001 and April 2005, the GAF score was 50, which is the 
high end of the range reflecting serious symptoms and close 
to the range for moderate symptoms.  His therapist assigned a 
GAF of 45 in August 2004 and 50 in December 2004. However, 
the treating psychiatrist only assessed PTSD by history and 
in addition, assessed depression, not otherwise specified, 
and psychosis, not otherwise specified.  So it is not clear 
that the GAF assigned was only for PTSD.  The Board also 
notes that the clinical findings at the examinations do not 
show the symptoms indicated for a GAF reflecting serious 
symptoms.  There are no clinical findings of suicidal 
ideation, severe obsessional rituals or frequent shoplifting.  

Although the veteran reported that he is socially withdrawn 
and does not like to be around people, he has participated 
for some years on a biweekly basis in a therapy group for 
veterans.  His first marriage ended in divorce; however, he 
maintained a relationship with a girlfriend and subsequently 
remarried.  He indicated at a therapy session that he was 
trying to communicate more with his family members.  

Although the veteran reported having had suicidal thoughts 
without plan, on other occasions he denied suicidal or 
homicidal ideation.  His daily activities are not affected by 
symptoms such as fantasy, confusion, panic, or explosive 
periods of aggressiveness.  He has been oriented to time, 
place, and person at the examinations.  There is no evidence 
showing impaired impulse control.  

The evidence shows that the veteran had been working as an 
electrician until he suffered an on the job injury and 
retired on disability.  He also reported that his feelings of 
depression began after he was injured.  Although in a 
statement submitted at the December 1997 hearing, his 
therapist indicated that the veteran at that time was unable 
to maintain a job, this was a result of physical as well as 
emotional problems.  

The foregoing medical evidence does not suggest that the 
veteran's symptomatology severely impaired the ability to 
establish and maintain effective or favorable relationships 
with people and that the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment to warrant a 70 
percent evaluation under the old regulations.  The medical 
evidence does not show that attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community or that there were totally 
incapacitating psychoneurotic symptoms resulting in a 
profound retreat from mature behavior; nor was it 
demonstrably shown that the veteran was unable to obtain or 
retain employment to warrant a 100 percent evaluation under 
the old regulations.

With regard to whether a rating in excess of 50 percent is 
warranted under the new regulations effective from November 
6, 1996, there was no indication that he neglected his 
personal appearance or hygiene, or that he had spatial 
disorientation or obsessional rituals.  The findings show 
that the veteran was alert, pleasant, cooperative, neat, and 
well groomed.  He was oriented times three; his insight and 
judgment were fair.  His speech and thoughts were coherent.  
Although his mood was depressed, it was not shown to affect 
his ability to function independently, appropriately and 
effectively.  His affect was noted as constricted at an 
outpatient evaluation.  Although on two occasions he had some 
suicidal ideation without plan, at other evaluations no 
suicidal ideation was reported.  Impaired impulse control was 
not shown.  No obsessional rituals were noted.  Although the 
veteran had difficulty in establishing and maintaining 
effective work and social relationships, the inability to do 
so was not shown.  The evidence shows that he interacted 
appropriately with peers and staff when participating in 
treatment programs, and although divorced, had remarried, was 
living with his second wife, and had a relationship with his 
children and parents.  GAF scores shown upon examination 
ranged from 50 to 60, reflecting a range of symptoms from the 
high end of serious to the high end of moderate.  As noted 
above, when seen by his treating psychiatrist, several 
disorders were diagnosed in addition to a history of PTSD and 
the GAF scores of 45 and 50 are not shown as being specific 
to PTSD.  These symptoms do not more closely approximate a 70 
percent evaluation.  

As to whether a 100 percent schedular disability evaluation 
is warranted under the amended regulations, the examinations 
do not reflect psychiatric manifestation meeting or 
approximating the requirements for a 100 percent schedular 
evaluation.  The evidence does not show that the veteran was 
disoriented to time or place.  At the time of the 
examinations the veteran was alert and oriented in all 
spheres and cooperative with the interview.  His personal 
hygiene was fair to good.  

Although he could not remember the names of his medications 
or the name of his psychiatrist at the April 2005 VA 
examination, in December 2004, when testing his memory, the 
psychiatrist noted that the veteran knew his social security 
number.  There is no indication that he had memory loss for 
names of close relatives, own occupation, or own name.  He 
had no delusions, anxiety or obsessive/compulsive disorder.  
Although he occasionally expressed having thoughts of 
suicide, he never indicated that he had a plan and there is 
no indication that he was a danger to hurting others.  No 
gross impairment in thought processes or communication was 
indicated.  His symptoms do not more closely approximate a 
100 percent schedular evaluation.

In sum, the evidence of record does not show symptoms related 
to PTSD producing occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, or total occupational 
and social impairment.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that diagnostic 
codes other than Diagnostic Code 9411 do not provide a basis 
to assign an evaluation higher than the 50 percent rating 
presently assigned.

Both the old and new regulations for evaluating the veteran's 
psychiatric disorder were considered by the Board in this 
case, because of the amendments which occurred during the 
pendency of the claim.  See VAOPGCPREC 7-2003, supra.  In any 
future claims and adjudications, the RO will apply only the 
amended rating criteria, and will consider evidence developed 
after the present claim.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The evidence does not show disability warranting a rating in 
excess of 50 percent during any period under consideration, 
even in light of 38 C.F.R. 4.7.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran is in receipt of a TDIU on individual 
unemployability, effective from March 14, 1996, which 
encompasses PTSD.  Therefore, the Board finds that 
consideration for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As stated, the level of disability is approximately 
commensurate with a 50 percent rating under Diagnostic Code 
9411, the currently assigned evaluation.  As noted, the 
symptoms necessary to support a 70 or 100 percent schedular 
rating are essentially missing from the objective medical 
evidence of record.  Accordingly, the Board concludes that 
the preponderance of the evidence is against an initial 
rating in excess of 50 percent for the veteran's service-
connected PTSD.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  Therefore, the claim is denied.


IV.  Migraine headaches 

The veteran is seeking an increased disability rating for 
service-connected migraine headaches.  The currently assigned 
50 percent rating is the maximum that can be awarded under 
the VA rating schedule for headaches.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2005).  As the veteran is in 
receipt of the maximum schedular rating under Diagnostic Code 
8100, a higher evaluation under this code is not possible.  

At an intake evaluation in January 1996 for PTSD, the veteran 
reported severe, persistent headaches diagnosed by Tulane 
Neurology as migraine headaches.  At a VA C&P examination for 
miscellaneous neurological disorders in April 1996, the 
veteran reported that he had chronic daily headaches for 
approximately over 20 years.  He had a generalized aching 
pain almost every day.  He took over the counter anti 
migraine medication.  On occasion, he awoke with a headache 
but it more commonly developed later in the day.  On 
neurological examination his cranial nerves were within 
normal limits.  A description of his gait, sensory findings, 
motor examination findings, and reflexes were presented.  The 
pertinent impression was chronic daily headaches most likely 
related to analgesic overuse and a significant degree of 
emotional impairment. 

The veteran testified in December 1997 as to the symptoms he 
experienced with the headaches, the treatment, and the effect 
on his daily activities.  

At a March 2001 VA C&P examination, the veteran related a 
history of migraines since he was in Vietnam in the 1970s.  
He had tried different medicines but nothing seemed to help 
him and over the years the headache had become worse.  He was 
unable to take many medications due to another medical 
problem.  He stated that he had a headache more or less 
everyday but it was worse about twice a week or so or twice 
in one month.  The headache was of the intensity of 10/10.  
It started in the back of his head and went to the vertex and 
to the front affecting the eyes.  The headache was associated 
with nausea, vomiting, photophobia and phonophobia.  For 
relief, he would shut his eyes and go into a dark room and 
try to sleep.  The examiner noted that the veteran was 
wearing a cap trying to cover his eyes.  He observed that the 
veteran was in acute pain.  His neck movements were slightly 
restricted, otherwise no other specific abnormality was noted 
on a general physical examination.  His neurological 
examination was entirely within normal limits except for 
hyperreflexia in the lower extremities.  A cervical spine x-
ray showed some degenerative changes.  The impression was 
status migrainosus, more or less daily migraine headaches 
with not much remission.  

VA outpatient treatment records show that the veteran 
periodically sought treatment for headaches.  In August 2000 
he complained of pain in the occipital region that radiated 
to his neck.  His headaches started in the sub occipital area 
and moved anteriorly to his forehead.  The headaches were 
frequently present on a continuing basis.  He took medication 
several times a day which partially relieved the headaches.  
The assessment was migraine.  In June 2001 the veteran sought 
treatment for migraines.  The medication he had been using 
was not available and he had tried several other medications 
without good results.  He related that he was happier since 
he moved to the country. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v.  
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's headaches are currently rated under 38 C.F.R. § 
4.124a, Diagnostic Code 8100 for migraine (2005).  Diagnostic 
Code 8100 is deemed by the Board to be the most appropriate, 
primarily because it pertains specifically to the disability 
at issue (persistent headaches) but also because it provides 
specific guidance as to how symptoms of this disability are 
to be evaluated.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate, and the veteran has not requested that 
another diagnostic code should be used.  Accordingly, the 
Board concludes that the veteran is appropriately rated under 
Diagnostic Code 8100.

The 50 percent rating currently assigned for the veteran's 
service-connected headaches contemplates very frequent, 
completely prostrating, and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2005).  This is the maximum rating that 
can be assigned; Diagnostic Code 8100 does not set forth any 
symptomatology for which a disability rating greater than 50 
percent can be awarded.

The RO acknowledged that the veteran's headaches interfered 
to some extent with his potential employability in the 
assignment of the 50 percent disability rating that 
contemplates significant economic inadaptability.  
Consideration of an increased rating on an extraschedular 
basis is warranted as the Court has held that the question of 
an extraschedular rating is a component of a veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).

The Board notes, however, that in an April 2001 rating 
decision the RO assigned a 50 percent evaluation for migraine 
headaches effective from March 14, 1996, the effective date 
of the grant of entitlement to service connection.  Thus, the 
veteran has been in receipt of the maximum schedular rating 
for migraine headaches since the grant of service connection.  
The RO assigned this rating based on medical evidence of 
daily migraine headaches with prolonged attacks associated 
with nausea, vomiting and photophobia and phonophobia.  

In addition, in the April 2001 rating decision, the RO 
considered a claim for total disability due to individual 
unemployability based on service-connected disabilities.  On 
his claim for TDIU, the veteran indicated that PTSD and 
migraine headaches prevented him from securing or following 
any substantially gainful occupation.  At a March 2001 
examination, he claimed that he had intense headaches which 
prevented him from continuing his employment.  He indicated 
on several occasions that he was unable to be employed due to 
his disabilities.  The RO granted entitlement to total 
disability due to individual unemployability effective March 
14, 1996, which is the same date as the grant of entitlement 
to service connection for migraine headaches.  Thus, the 
question of the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) for service-connected 
headaches is moot as this disability is encompassed in the 
assignment of the TDIU.  


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.

Entitlement to an initial evaluation in excess of 50 percent 
for migraine headaches on an extraschedular basis is denied. 





____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


